Citation Nr: 1414126	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to increased disability ratings for a cervical spine sprain, currently rated as 10 percent prior to June 11, 2012, and 20 percent thereafter.

2. Entitlement to a disability rating in excess of 20 percent for a lumbar spine sprain. 

3. Entitlement to a disability rating in excess of 10 percent for posterior tibial tendonitis of the left ankle.  

4. Entitlement to increased disability ratings for posterior tibial tendonitis of the right ankle, currently rated as 10 percent prior to July 2, 2012, and 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2001 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) in lieu of a hearing; a copy of the informal conference report is associated with the claims file. 

In May 2010, the RO issued a Statement of the Case (SOC) increasing the disability rating for the service-connected lumbar spine sprain to 20 percent, retroactively effective October 24, 2007, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In July 2011, the Veteran testified during a videoconference Board hearing before the undersigned; a transcript of that hearing is of record.

In a May 2012 decision, the Board, in pertinent part, denied higher ratings for the service-connected posterior tibial tendonitis of the left and right ankles, and mild pes planovalgus deformity, left foot and status post lapidue arthrodesis of the first metatarsocumeiform joint with bunionectomy with chronic foot pain, and granted a higher rating of 50 percent for migraine headaches.  The Veteran appealed the entire decision to the United States Court of Appeals for Veterans Claims (Court).  The claims file, however, shows that all the foregoing issues were erroneously carried forward in a Supplemental SOC (SSOC) issued in February 2013.  Significantly, in a March 2013 rating decision, the Veteran's foot disabilities were reevaluated and awarded higher ratings with effective dates covering the period of appeal that was before the Board at the time of the May 2012 decision.  In the March 2013 rating decision, the Veteran's right ankle disability was also reevaluated and awarded a higher rating of 20 percent, retroactively effective from July 2, 2012.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.  All these actions occurred while jurisdiction over these issues was with the Court.  See Court Order dated May 7, 2013; Joint Motion for Remand (JMR) dated April 17, 2013.  In an April 2013 JMR, the parties vacated and remanded the bilateral ankle issues only to the Board for further development and readjudication.

In May 2012, the Board also remanded, in pertinent part, the spine issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in March 2013, which increased the disability rating for the cervical spine sprain to 20 percent.  The 20 percent rating was made retroactively effective from June 11, 2012, the date of a VA examination.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.  

In September 2013, the Board again remanded all of the issues currently on appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay, a remand for additional development is necessary.

These claims were previously remanded in May 2012 and September 2013 for, in pertinent part, VA medical opinions.  Recently, upon remand, a VA addendum opinion was obtained in October 2013.  The VA examiner did not discuss the Veteran's cervical spine at all, as was requested.  Additionally, the examiner did not address all of the Board's questions regarding the lumbar spine and ankles.  In the April 2013 JMR, the parties found these medical opinions to be necessary to the adjudication of these claims.  Thus, in light of the foregoing, the Board finds that an addendum is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the examination report and claims file to the examiner who conducted the July 2012 VA ankle examination (or another appropriate examiner if unavailable) and who provided the October 2013 addendum.  While the October 2013 addendum addressed the Veteran's current flare-ups (as reported on VA examination in July 2012), the Board still needs the examiner to address the other questions the Board raised in the September 2013 Remand pertaining to the April 2010 VA examination findings.  The Board repeats as follows:

In regard to the other April 2010 examiner's opinion that "there is pain throughout the range of motion" and "according to DeLuca, repetitive use increased the pain" and that "[f]lareups occur with prolonged standing" and this examiner's July 2012 acknowledgement that the Veteran continues to complain of flare-ups, please address the following:

a.  Describe any resultant increased functional loss in range of motion on repetitive use due to pain and during flare-ups in terms of degrees in regard to the findings reported on VA examination in April 2010.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

2.  Return the examination report and claims file to the examiner who conducted the June 2012 VA lumbar spine examination (or another appropriate examiner if unavailable) and who provided the October 2013 addendum.  While the October 2013 addendum addressed the Veteran's current flare-ups (as reported on VA examination in June 2012), the Board still needs the examiner to address the other questions the Board raised in the September 2013 Remand pertaining to the April 2010 VA examination findings.  The Board repeats as follows:
 
In regard to the other April 2010 examiner's opinion that "there is pain throughout the range of motion" and "according to DeLuca, repetitive use multiple times increased the amount of pain" and that "[f]lareups occur with heavy use" and this examiner's June 2012 acknowledgement that the Veteran continues to complain of flare-ups, please address the following:

a.  Describe any resultant increased functional loss in range of motion on repetitive use due to pain and during flare-ups in terms of degrees in regard to the findings reported on VA examination in April 2010.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

3.  Return the examination report and claims file to the examiner who conducted the June 2012 VA cervical spine examination (or another appropriate examiner if unavailable) and who provided the October 2013 addendum.  The October 2013 addendum did not address the neck.  The Board repeats as follows:

In regard to the other April 2010 examiner's opinion that "there is pain throughout the range of motion" and "according to DeLuca, repetitive use multiple times increased the amount of pain" and that "[f]lareups occur with heavy use" and this examiner's June 2012 acknowledgement that the Veteran continues to complain of flare-ups, please address the following:

a.  Describe any resultant increased functional loss in range of motion on repetitive use due to pain and during flare-ups in terms of degrees in regard to the findings reported on VA examination in April 2010.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

b.  Describe any resultant increased functional loss in range of motion during flare-ups in terms of degrees in regard to the findings reported on VA examination in June 2012.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

4.  After the development requested above has been completed, the AMC/RO should readjudicate the Veteran's claims.  If the benefits sought continue to be denied, the AMC/RO should issue a Supplemental SOC (SSOC) to the Veteran and her representative.  Thereafter the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



